DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7, 9-11, 13, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohwaki (S57-110739).  Regarding claims 1 and 10, Ohwaki teaches a vehicle seat (1) comprising: a pad including a foam (6); and a volume adjustment mechanism (3, 4) that allows adjustment of a volume of the foam.

Regarding claim 2, Ohwaki teaches wherein the volume adjustment mechanism allows adjustment of the volume of the foam within a predetermined range of the volume in terms of ratio with respect to that in a natural state (NOTE: inflate item 3 and increase the volume, deflate item 3 and decrease the volume).

Regarding claims 5, 10, Ohwaki teaches wherein the volume adjustment mechanism is capable of compressing the foam in at least one of a horizontal direction and a vertical direction (by inflating item 3 and pushing up item 4).

Regarding claims 7, 11, 13 and 20, Ohwaki teaches a frame (2) supporting the pad (see Figures 3 and 4), wherein the volume adjustment mechanism (3, 4) comprises a pressing member (4) attached so as to be movable with respect to the frame, and the pressing member moves with respect to the frame and presses the foam to thereby be capable of compressing the foam (see Page 2 of the translation document provided by the applicant).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohwaki (S57-110739).  Regarding claims 3-4, it is described above what is disclosed by Ohwaki; however, the reference does not distinctly disclose wherein the volume adjustment mechanism is capable of compressing the foam, and the predetermined range is set within a range of 40 to 99% with respect to the volume in the natural state; or wherein the predetermined range is set within a range of 70 to 99% with respect to the volume in the natural state.
The examiner notes that Ohwaki teaches the compression of the foam (6) by inflating item 3 and pushing up item 4 for the sake of increasing or decreasing the hardness/firmness of the cushion for the user.  It would have been obvious to one having ordinary skill in the art to modify the predetermined range of the volume to be between 40 and 99% (or 70 and 99%) in order to optimize the comfort range for the user.  It has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding claim 16, Ohwaki further teaches wherein the volume adjustment mechanism is capable of compressing the foam in at least one of a horizontal direction and a vertical direction (by inflating item 3 and pushing up item 4).

Regarding claim 17, Ohwaki further teaches a frame (2) supporting the pad (see Figures 3 and 4), wherein the volume adjustment mechanism (3, 4) comprises a pressing member (4) attached so as to be movable with respect to the frame, and the pressing member moves with respect to the frame and presses the foam to thereby be capable of compressing the foam (see Page 2 of the translation document provided by the applicant).

Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohwaki (S57-110739) in view of Toyota (S61-022501).  Regarding claims 6 and 19, it is described above what is disclosed by Ohwaki; however, the reference does not distinctly disclose wherein a surface of the foam positioned on at least one side in the other of the horizontal direction and the vertical direction comprises a raised shape.
Toyota, in a similar field of endeavor, teaches a vehicle seat cushion having a foam material as its core where a surface of the foam positioned on at least one side in the other of the horizontal direction and the vertical direction comprises a raised shape (see Figure 5 where a concave shape is .

Claims 8, 12, 14-15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohwaki (S57-110739) in view of Line (US 2015/0145303).  Regarding claims 8, 12, 14-15, 18, it is described above what is disclosed by Ohwaki; however, the reference does not distinctly disclose wherein the foam is polyurethane foam.
Line, in a similar field of endeavor, teaches a vehicle seat cushion (80) being made of a polyurethane foam (see paragraph [0079]).  The examiner notes that polyurethane is a well-known material in which cushions can be made from.  It would have been obvious to one having ordinary skill in the art to modify the material in which the cushion of Ohwaki is made from to be polyurethane (as in Line) for its well-known resiliency and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R WENDELL/Primary Examiner, Art Unit 3636